Citation Nr: 0001014	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  90-46 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351) for a skin disorder, 
sexual dysfunction, and a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's wife




INTRODUCTION

The veteran had active service from September 1969 to May 
1971 and there is an indication of an additional eight months 
of active service. 

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The case was subsequently transferred to the VA RO 
in North Little Rock, Arkansas.  

The case was remanded by the Board in March 1991 to obtain 
original VA medical records of all treatment received by the 
veteran at the VA Medical Center in New York since 1977.  The 
case was administratively remanded in February 1992 in light 
of the decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991) which 
invalidated 38 C.F.R. § 3.358(c)(3) that had required VA 
fault-or-accident in order for an appellant to prevail in a 
claim for benefits under 38 U.S.C.A. § 1151.  

When the case was again remanded in March 1997 it was noted 
that, although notified, no appeal was taken from an RO 
decision in September 1986 denying service connection for a 
lymphocytic condition and an adjustment disorder as not 
having been incurred in service.  However, in June 1994 the 
veteran stated that although he did not serve in the Republic 
of Vietnam, he had exchanged the clothing of soldiers 
returning from Vietnam and, that although he had never had 
pertinent inservice treatment, he claimed service connection 
for a skin disorder, sexual dysfunction, and a psychiatric 
disorder as a result of exposure to Agent Orange.  He was 
notified in February 1995 of a decision that month denying 
that claim.  

In a letter dated in August 1995, and apparently received the 
next month, the veteran made reference to the disabilities at 
issue being due to VA treatment but also stated that these 
disabilities had been "erroneously determined to be non-
service connected."  The matter of whether the August 1995 
correspondence constituted a notice of disagreement (NOD) 
with the February 1995 denial was referred to the RO and the 
veteran was to be notified of any determination, to include 
notification of his appellate rights.  This was done by RO 
letter of April 8, 1999 in which the veteran was notified 
that the August 1995 correspondence was not accepted as a 
valid NOD and that, if he disagreed, he had the right to 
appeal.  His appellate rights were explained.  


FINDINGS OF FACT

1.  The veteran underwent VA hospitalization in August 1977 
for diagnostic determination of a lymphoma or lymphatic-type 
disorder for which he had a staging laparotomy and 
splenectomy.  

2.  A chronic skin disorder is first shown a significant 
period of time after the 1977 VA surgery and is not shown to 
be causally related to the veteran's VA care, treatment or 
surgery during VA hospitalization August 1977.  

3.  Sexual dysfunction is first shown a significant period of 
time after the 1977 VA surgery and is not shown to be 
causally related to the veteran's VA care, treatment or 
surgery during VA hospitalization August 1977.  

4.  Psychiatric disability is first shown a significant 
period of time after the 1977 VA surgery and is not shown to 
be causally related to the veteran's VA care, treatment or 
surgery during VA hospitalization August 1977.  


CONCLUSIONS OF LAW

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
skin disorder, as if service connected, is not warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1999).  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
sexual dysfunction, as if service connected, is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1999).  

3.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
psychiatric disorder, as if service connected, is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Jones v. 
West, 12 Vet. App. 460, 464-65 (1999) (citing Boggs v. West, 
11 Vet. App. 334, 344-45 (1998) (considering prior section 
1151 claim as a claim for service connection)).  38 U.S.C.A. 
§ 5107(a) mandates that when a claim is well grounded there 
is a duty to assist in developing all pertinent evidence.  

In Boggs v. West, 11 Vet. App. 334, 343 (1998) it was noted 
that "[w]hen the veteran filed his original claim [for 
disability], [38 U.S.C.] section 1151 was interpreted as 
requiring a showing of fault on the part of VA in [] causing 
the disability [citing 38 C.F.R. § 3.358(c)(3) and Gardner v. 
Derwinski, 1 Vet. App. 548].  [H]owever, this Court 
subsequently found that section 3.358(c)(3) was 'unlawful [] 
and in violation of [38 U.S.C. § 1151].'  [Gardner v. 
Derwinski,] 1 Vet. App.  at 588, aff'd sub nom, 5 F.3d 1456 
(Fed. Cir), aff'd 513 U.S. 115, (1994).  Accordingly, the 
Board considered the veteran's claim and rendered its 
decision without regard to fault of VA.  The Court notes that 
Congress has amended section 1151 to reincorporate the fault 
requirement.  38 U.S.C. § 1151(a)(1); Pub.L. 104-21, Title 
IV, § 422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided, however, that the amendments to 
section 1151 would be applicable to all claims filed on or 
after October 7, 1997 (id.); therefore the new statute could 
not be applicable to the appellant's claim.  Compare Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation changes while a claim is pending 'the version most 
favorable to the appellant ... will apply unless Congress 
provided otherwise.')".  See VAOGCPREC 40-97 holding that 
the amended statute is applicable to all claims filed on or 
after October 1, 1997.  

In pertinent part, the applicable versions of 38 U.S.C.A. 
§ 1151 provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment [] and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability..., 
disability or death compensation... shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected. 

While the statute requires a causal connection, not every 
additional disability is compensable because 38 C.F.R. 
§ 3.358(c) provides that it is necessary to show that 
additional disability is actually the result of a disease or 
injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  The provisions of 
38 C.F.R. § 3.358(b)(2) provide that compensation is not 
warranted for the continuance or natural progress of a 
disease or injury and 38 C.F.R. § 3.358(c)(3) now provides 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  The necessary consequences are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury or aggravation thereof from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.

If there is no willful misconduct and there is a causal 
connection, the additional disability will be compensated, as 
if service connected, if it does not fall into one of the 
above-listed exceptions.  

At the time of the March 1997 Board remand, the Court had 
not rendered any decisions concerning the elements or 
criteria necessary for a claim for benefits under 38 
U.S.C.A. § 1151 to be well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  However, since then the Court has 
rendered decision in Boggs v. West, 11 Vet. App. 334, 344-45 
(1998), Jones v. West, 12 Vet. App. 460, 464-65 (1999), and 
Jimison v. West, No. 98-551, slip op. (U.S. Vet. App. Oct. 
1, 1999).  

The well-grounded requirements for claims under the 
provisions of § 1151 in effect prior to October 1, 1997 are 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Under a Savage v. Gober, 10 Vet. 
App. 488 continuity-of-symptomatology analysis, a well-
grounded claim would require (1) evidence that a condition 
was noted during VA hospitalization or treatment, (2) 
evidence showing continuity of symptomatology following such 
hospitalization or treatment; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  Jones v. West, 12 Vet. App. 460 (1999).  

Background

The veteran was first hospitalized at a VA facility in July 
and August 1971 complaining of extremely vague abdominal 
discomfort, which had appeared episodically during the past 
month.  The diagnosis was that no was disease found.  

Records of the veteran's January and February 1977 
hospitalization at the Sparks Regional Medical Center reflect 
that he was admitted with a diagnosis of Hodgkin's disease.  
A March 1977 letter from Dr. Weisse reflects that an 
excisional biopsy on January 31, 1977 revealed malignant 
lymphoma and a lymphangiogram was strongly suspicious for 
Hodgkin's disease or intra-abdominal spread of malignant 
lymphoma.  After a consultation of physicians it was 
recommended that he have a staging laparotomy and 
splenectomy.  

A January 3, 1978 VA letter from the Chief of Medical 
Adminstration Services at a VA hospitalization in New York, 
New York, reflects that the veteran was first hospitalized in 
April 1977; was readmitted later that month and discharged in 
May 1977; and was last hospitalized in August 1977.  The 
diagnoses were lymphoma of unknown type and rule-out 
Hodgkin's disease.  An exploratory laparotomy was done on 
August 22, 1977.  

A VA clinical record of April 14, 1977 reflects that on 
examination there were no skin lesions except for 
hyperpigmented areas over the veteran's sacral region.  

The veteran underwent VA hospitalization on the 21st and 22nd 
of April 1977 and was admitted for evaluation of malignant 
lymphoma.  The discharge diagnosis was that Hodgkin's 
lymphoma was to be ruled out.  Three months prior to 
admission he had noted fatigue on exertion and weight loss.  
A lymphangiogram had been suspcious for intra-abdominal 
spread of malignant lymphoma.  He had a few shoddy inguinal 
nodes.  It was reported that he had a presumptive diagnosis 
of Hodgkin's lymphoma and that non-hodgkins lymphoma to be 
ruled out.  He was discharged to be readmitted when 
additional clincal records were available.  

During VA hospitalization from April 28th to May 17th 1977 it 
was noted that the veteran had a history of a right groin 
mass which had been biopsied in January 1977 and diagnosed as 
lymphoma Hodgkin's vs. non-Hodgkin's lymphoma.  The discharge 
diagnoses included lymphoma of unknown type; rule out 
Hodgkin's disease; rule out well differentiated lymphocytic 
lymphoma; and constipation.  Three months prior to admission 
he noted fatigue with exertion and a 20 lbs. weight loss.  A 
prior work-up at an Arkansas hospital included normal liver-
spleen scan.  A lymphangiongram was suspicious for intra-
abdominal spread of malignant lymphoma.  A physical 
examination disclosed, in part, a few shotty inguinal nodes 
and a hard right inguinal node.  The impression was that he 
had lymphoma but a distinction between Hodgkin's lymphoma and 
well-differentiated lymphocystic lymphoma was to be made 
during hospitalization.  A gallium scan suggested 
splenomegaly without evidence of uptake above the diaphragms.  
The lymph node biopsy done at Spark's Hospital was reviewed 
by VA hematology and pathology specialists which failed to 
provide an adequate diagnosis and it was felt that additional 
lymphoid tissue would be extremely helpful in making a 
diagnosis.  Laproscopic liver biopsies revealed some fibrosis 
but no evidence of tumor.  The veteran was advised to have 
exploratory laparotomy and splenectomy for staging.  He 
agreed to have this done after his wife gave birth.  A May 5, 
1977 clinical note reflects that he was becoming depressed 
over his condition and was anxious over financial problems.  
It was noted that he was in a reactive depression and was 
struggling with his illness.  

During VA hospitalization from the 16th to the 30th of August 
1977, on August 21, 1977 the veteran signed consent form for 
an exploratory and staging laparotomy with splenectomy.  At 
admission his history was noted, including a three-month 
history of fatigue upon exertion.  He had lost weight and had 
generalized pruritus.  Following admission he continued to 
experience fatigue and had pruritus localized to his groin.  

On August 21, 1977 he complained of being very nervous about 
his impending surgery.  Clinical records following the 
surgery are negative for any infection, including a urinary 
tract infection or skin infection.  

VA outpatient treatment (VAOPT) records of 1977 to 1989 
reflect treatment for skin disease.  A VAOPT record of 
October 11, 1977 reflects that the veteran was seen at a 
hematology clinic and had no complaints, including no 
complaint of weakness or fatigue.  On examination he had no 
skin rash.  On January 3, 1978 he had a penile discharge and 
associated balanitis.  The provisional diagnoses were 
urethritis and balanitis of questionable etiology.  A 
November 30, 1981 VAOPT record reflect that he reported 
having a burning of his skin after intercourse.  A December 
1981 pathology report reflects that skin biopsies yielded a 
diagnosis of slight psoriasiform, spongiotic dermatitis 
compatible with contact or nummular dermatitis.  Also in 
December 1981 it was reported that two years ago he had 
developed pruritic papules and plaques on his trunk and 
extremities.  The impression was that contact or other 
spongiotic process was to be ruled out and that it was 
unlikely that he had cutaneous lymphoma.  

A November 1982 report from Dr. Pasmantier reflects that he 
had first treated the veteran in that month.  The diagnosis 
was lymphoproliferative disorder.  In a November 1982 
statement that physician reported that he felt the veteran 
had a malignant lymphoproliferative disorder.  Whether the 
most appropriate name for the condition was well 
differentiated diffuse lymphoma or chronic lymphatic leukemia 
was merely a matter of semantics.  The veteran was started on 
a regimen of medication.  

On VA general medical examination in April 1983 the veteran's 
complaints included generalized itching, skin rashes, and 
becoming easily fatigued.  On examination he had a rash on 
multiple areas of his body and slightly enlarged axillary 
lymph nodes.  His abdominal surgical scar was well healed.  
The diagnoses were folliculitis and blood dyscrasia of 
underdetermined type.  

At an RO hearing of August 1983 concerning a claim for VA 
pension benefits the veteran testified that he had had 
persistent problems with what felt like colds or flu's as 
well as a skin rash since his 1977 surgery (page 2).  His 
physicians now stated that he did not have Hodgkin's disease 
but did have a lymphatic disorder or disease (page 4).  

Records of the Staten Island Hospital in June and July 1983 
noted that the veteran had a history of either well-
differentiated diffuse lymphoma or cancer but he felt worse 
since not having been on chemotherapy for three weeks.  He 
noted increased swollen and tender axillary and inguinal 
nodes and also a recent outbreak of a rash on both forearms 
and a desquamating rash in the inguinal area.  The impression 
was lymphoproliferative disorder, well controlled at this 
time, and it was planned that there would be no further 
chemotherapy.  The impressions also included interigo and he 
was given a cream to apply to the affected area.  

VAOPT records of 1983 reflect that on November 21, 1983 it 
was reported that the veteran complained of a skin rash which 
was questionably related to his past splenectomy.  This 
unusual phenomena was to be ruled out. Skin biopsies had 
revealed psoriasiform, contact, and nummular dermatitis.  A 
December 20, 1983 notation indicates that he was a very poor 
historian.  He had had numerous skin rashes, including lichen 
simplex chronicus and spongiotic dermatitis since surgery in 
1977. 

Private clinical records of 1984 from the Cooper Clinic 
reflect an April 1984 diagnosis of probable atopic 
dermatitis.  Also in April 1984 it was reported that 
following his 1977 surgery the veteran had not had any 
treatment until 1982 when he went to Dr. Pasmantier for 
treatment of a skin problem, when that problem had become 
more severe, with itching and bleeding, plus his having 
general malaise and tiredness.  He had felt improved after 
Dr. Pasmantier's treatment but had lost his job due to having 
frequent treatment and his illness.  After an examination the 
diagnosis was lymphocytic lymphosarcoma.  

An April 1984 report from Dr. John Wells reflects a diagnosis 
of lymphocytic lymphosarcoma, the date of onset of which was 
1977.  

On VA general medical examination in April 1984 it was 
reported that following the VA staging procedure (in 1977) 
the veteran was classed as stage I and he had been followed a 
VA hematology clinics before he moved back to Arkansas in 
1984.  He had had chemotherapy for lymphoma in 1982 for about 
six months.  He was now being treated by Dr. Wells of the 
Cooper Clinic.  The veteran complained of being tired and 
spending most of his time getting treatment for skin disease.  
He was quite bitter and depressed about his inability to 
maintain the standard of living that he felt was necessary 
for his family.  On examination he had shotty cervical lymph 
nodes.  The diagnosis was post operative status splenectomy 
and lymphoma.  

On VA psychiatric examination in April 1984 the veteran 
appeared depressed and angry.  It was reported that following 
his splenectomy he had developed dermatitis.  He had recently 
been given medication from a private clinical source, 
apparently for affective symptomatology.  The veteran 
complained of difficulty dealing with his daily stress and 
not having worked since October 1982, when he was fired for 
missing too much work due to his illness.  His complaints of 
reactions to stress were of an affective nature.  He had been 
quite somatically preoccupied and had experienced a great 
deal of fatigue and malaise.  After a mental status 
examination, it was commented that his history of affective 
symptomatology seemed to be primarily due to environmental 
stressors.  There did appear to be mild to moderate somatic 
preoccupation which in large part might be due to his lack of 
understanding of his disease processes and insecurity as to 
the future.  The diagnosis was adjustment disorder with mixed 
features.  Psychological testing was recommended and revealed 
findings indicative of situational and recurrent depression 
and passive-aggressiveness in interpersonal relationships.  

A VA dermatology examination in April 1984 noted that 
ointments and creams had been of little help for the 
veteran's recurrent pruritic eruptions which had been 
somewhat generalized.  On examination he had eczematous 
changes over parts of his body, as well as areas of post 
inflammatory hyperpigmentation.  The impression was atopic 
dermatitis.  

On VA general medical examination in September 1986 the 
veteran complained of depression and having had a body rash 
since 1977.  After an examination the diagnosis was 
disseminated eczema.  

On VA psychiatric examination in September 1986 the diagnosis 
was adjustment disorder secondary to physical illness.  

On VA psychiatric examination in December 1986 the veteran 
reported having increasing weakness and physical problems, 
e.g., his skin rash.  He reported that due to his skin 
problems he was now losing hair and having a problem 
sleeping, as well as sexual problems, e.g., frequent 
impotence.  After a mental status examination the diagnosis 
was an adjustment disorder secondary to physical problems 
with depression and anxiety.  

On VA general medical examination in December 1986 the 
diagnoses included atopic dermatitis.  

On official dermatology examination in May 1987 the veteran 
had circumscribed hyperpigmented plaques which were felt not 
to represent atopic dermatitis but one of the papulo-squamous 
group of diseases, which included psoriasis, parapsoriasis, 
pityriasis rosea, and superficial fungus.  Another diagnostic 
consideration was early mycosis fungoides stemming from 
parapsoriasis.  Skin biopsies were recommended.  

On VA psychiatric examination in May 1987 the veteran denied 
any change in libido but it was also reported that the 
veteran stated that his problem with sex had to do with the 
fact that while he was able to obtain an erection, it was 
physically discomforting.  The diagnosis was a somatization 
disorder.  It was felt that he did not have an adjustment 
disorder with depressed mood or anxiety, but rather had a 
somatization disorder.  He reported a number of physical 
problems but it seemed unlikely that there were as 
debilitating as he portrayed them.  His depression was 
considered to be due to the somatization disorder and it was 
to be noted that both anxiety and depressed mood were 
extremely common in somatization disorder.  

On VA examination for housebound status or permanent need for 
aid and attendance in May 1987 the veteran denied ever having 
had chemotherapy.  He reported that physicians had informed 
him that he had never had lymphoma.  The diagnoses included 
lymphocytic lymphosarcoma, by record - denied by the veteran.  

VAOPT records of 1978 to 1989 reflect that a pathology 
report, apparently in 1988, revealed that a biopsy of skin 
from the veteran's right arm was the basis for a diagnosis of 
psoriasis.  In May 1988, at a psychiatry clinic, he dated his 
depression back to his 1977 VA surgery.  In August 1988 it 
was indicated that he had had global partial erectile 
dysfunction, with only occasional and partial erections, for 
10 years, since the 1977 laparotomy.  In 1988 and 1989 he was 
also treated for penile warts which were at times diagnosed 
as condylomata.  

On file are clinical records of 1977, 1984 to 1985, and from 
1989 to 1994 of the Holt-Krock Clinic reflecting treatment 
for various ailments.  These reflect treatment for a skin 
disorder beginning in 1989.  On September 5, 1990 the veteran 
reported having had a skin disorder for 13 years.  An October 
18, 1990 record reflects that he reported having difficulty 
obtaining an erection for at least the last 6 to 8 months.  
He had been having some problems since the age of 27.  He had 
had steroid injections and creams for the last 13 years.  His 
sexual dysfunction was so bad that it caused him to be 
psychologically depressed.  The impression was erectile 
impotence probably psychogenic in nature.  Due to long term 
steroid use, testicular suppression of testosterone was 
suspected.  In March 1991, after an episode of priapism 
following an injection of testerone, the veteran reported 
that he was now totally impotent, not being able to achieve a 
sufficient erection for intercourse and had not had sexual 
relations with his wife in six months.  He felt that 
depression and his skin lesions, which involved his 
genitalia, were factors.  It was reported that he had been 
more or less impotent for several months, and partially 
impotent for several years.  In September 1992 it was noted 
that a work-up one-year earlier had not found an organic 
cause for the veteran's impotence.  The veteran and another 
physician felt that the impotence "could be partly on the 
basis of depression."  After an examination the impressions 
included impotence secondary to clinical depression.  In 
October 1992 he was assured that he did not have depression 
because he had chronic psoriasis but that he had a clinical 
depression which could be treated.  Also in that month it was 
stated that he had more of a clinical appearance of 
dermatitis rather than psoriasis.  In February 1993 he 
reported having had impotence, depression, and a skin 
disorder since an exploratory laparotomy.  

At an RO hearing of January 1990 the veteran testified that 
he was misinformed as to the need and purpose of his 1977 VA 
surgery which had led to his claimed disorders and that those 
disorders had not pre-existed the 1977 surgery (page 2).  
Hodgkin's disease had first been diagnosed at the Sparks 
Hospital in early 1977 and the veteran had gone to VA for a 
second opinion but he had no health problems prior to 1977 
(pages 2 and 3).  The 1977 VA surgery was to determine what 
kind of lymphoma he had and how extensive it was (page 3).  
He had been told that the lymphoma was in his stomach and 
that he would only live 6 months without the surgery but 
after the surgery he was told that all of his organs were 
healthy but was never told why his spleen had been removed 
(page 4).  Immediately after the 1977 surgery, he had had 
complications consisting of some kind of infection for which 
he was treated during the August 1977 VA hospitalization.  He 
had had difficulty urinating and pain near his penis, which 
he believed was due to a urinary tract infection.  He had 
started having skin problems within a month or two of the 
August 1977 surgery, which he had never had before (page 5).  
He had first become depressed in early 1977 when he had been 
told at the Sparks Hospital that he had Hodgkin's disease 
(page 6) but this depression, which was more like anxiety and 
worrying, was different from his current depression which 
made him feel sick and sad (page 7).  He felt that VA 
psychiatrists were biased in their diagnoses and opinions due 
to a conflict of interest (page 7).  All of his claimed 
disorders, skin disease, sexual dysfunction (impotence), and 
psychiatric disability (claimed as depression and fatigue) 
started at about the same time and shortly after the August 
1977 VA surgery (page 8).  He alleged that there had been VA 
neglect at the time of the August 1977 surgery (page 10).  

A February 1990 private clinical report reflects diagnoses of 
depression, psoriasis, and impotence.  

Clinical records of the Staten Island Hospital from 1983 to 
1990 include an April 12, 1990 record in which the veteran 
reported having been impotent for 12 years, which was when he 
had last had intercourse.  The impression was impotence of 
unknown etiology.  Later that month, he reported having had 
general, overall weakness and impotence since surgery 13 
years earlier to rule out lymphoma.  

At the RO hearing of June 1996 the veteran testified that he 
felt that the August 1977 VA surgery had been unnecessary and 
although he had signed a surgical consent form, he had not 
been informed that his current disabilities could be 
complications of the surgery (page 1).  He had had to be 
treated for some kind of an infection during his August 1977 
VA hospitalization and had had the same kind of skin 
infections ever since, although the bodily areas involved 
sometimes changed (page 3).  His sexual dysfunction developed 
within the first year after the 1977 surgery and he also 
recognized, at that time, that he did not have much energy or 
sex drive and could not maintain an erection, although he had 
not had such problems previously (page 4).  He had not had 
any injuries or surgical procedures during the interim 
between the August 1977 surgery and the development of his 
claimed disorders and thus he believed that the 1977 surgery 
was the only possible cause of the claimed disorders (page 
4).  

A VA genitourinary examination in May 1997 yielded no 
diagnosis.  

On VA dermatology examination in May 1997 the claim file was 
reviewed and it was reported that since the early 1980s the 
veteran's skin had been breaking out in small hyperpigmented 
itchy patches.  There had been numerous dermatological 
diagnoses and he had received multiple treatment modalities.  
Reportedly he had carried a diagnosis of depression since the 
early 1980s.  After an examination the diagnosis was atypical 
plaque-like dermatitis most consistent with parapsoriasis.  
It was reported that he had a very unusual skin disorder 
which was resistant to treatments.  It was possible that he 
had a mild case of mycosis fungoides versus parapsoriasis.  
It was felt that the skin disorder was more than just routine 
atopic dermatitis, psoriasis, or nummular eczema.  Even a 
more significant lymphomatous process could not be ruled out.  
In the examiner's opinion, it was strongly possible that the 
skin disorder was related to the lymphoma process diagnosed 
back in 1977.  

On VA psychiatric examination in May 1997 the claim file was 
reviewed, including the 1996 hearing transcript.  The veteran 
reported that during his August 1977 VA hospitalization he 
developed a penile sore, for which he was treated, and that 
within 30 days he had a rash and blisters and was also found 
to be impotent.  He had not had a complete erection since the 
1970s.  After a mental status evaluation the diagnosis was a 
major depressive disorder secondary to disfigurement and 
inability to work from a rash.  The examiner found no 
evidence that any significant depression pre-existed the 1977 
VA surgery.  His current depression was secondary to his 
physical condition, especially his rash and not being able to 
work.  

On file are clinical records of the Cooper Clinic from 1987 
to 1992.  In September 1987 the veteran complained of not 
being able to maintain an erection long enough for adequate 
intercourse.  He related that his problem began when he was 
treated for lymphocytic lymphosarcoma in 1977.  The 
impression was decreased sexual potency but psychogenic 
impotence was to be ruled out.  In May 1992 it was suspected 
that his fatigue might be related to lymphoproliferative 
disorder.  Also in that month it was reported that he had 
developed a skin disorder in 1982 and had been treated, 
intermittently, for it since then.  

On VA psychiatric examination in October 1997 the claim file 
was reviewed and after a mental status evaluation the 
diagnosis was somatization disorder, not otherwise specified.  
The examiner opined that the veteran meet the criteria for a 
somatization disorder more so than for simply a mood 
disorder.  It was felt that he had considerable somatic 
preoccupation.  While the possibility of a depressive 
disorder could not be completely ruled out, it was felt that 
either disorder would handicap the veteran, regardless of the 
specific diagnosis given.  Further, it was felt that both 
disorders stemmed from the 1977 hospitalization and surgery.  

On VA genitourinary examination in November 1997 it was 
indicated that the veteran's episode of priapism following a 
penile injection of medication for impotence suggested a 
psychogenic causation.  It was noted that his testerone 
levels in the past had been normal.  The impression was that 
it was currently impossible to render a diagnosis, with a 20-
year history of impotence [as related by the veteran on 
examination], but psychogenic impotence was the most likely 
diagnosis.  It was felt that his impotence was in no way 
connected to his surgical treatment with a splenectomy.  The 
examiner commented that he had never seen impotence on the 
basis of such a surgical procedure and that further testing 
was unnecessary and would not render a better diagnosis than 
psychogenic impotence.  

On VA dermatology examination in November 1997 the examiner 
felt that the veteran did not have atopic eczema but, rather, 
had nummular eczema.  After a physical examination the 
diagnosis was nummular eczema.  It was commented that many 
Afro-American males tended to have this condition secondary 
to staph superantigen.  A second possibility was that he 
could also have contact dermatitis and, if so, he had two 
diseases and not one.  The interdigital web involvement was a 
bit worrisome since it was not a part of the picture of 
nummular eczema and could represent contact dermatitis, which 
was either irritant or allergic.  However, his primary 
problem was nummular eczema.  

The VA dermatologist who conducted the November 1997 
examination reported, in June 1998, that there was no 
evidence in medical literature that nummular dermatitis was a 
complication of a splenectomy.  Infections could be a 
complication of a splenectomy, and nummular dermatitis was 
associated with an increased growth of bacteria, but this was 
an allergic phenomenon rather than an infection and the 
allergic phenomenon was associated with an increased number 
of bacteria because, by loss of integrity of the skin, 
increased moisture, and availability of the protein in the 
bacteria to the Langerhans cells in the epidermis, this 
caused a superantigen phenomenon.  At least this was the 
current medical view about nummular eczema.  

After a search of medical literature, the examiner reported, 
in sum, that while a splenectomy could be associated with 
infection, there was no known associated finding of nummular 
eczema from a splenectomy.  However, while in the medical 
literature there was one case of persistent pyoderma 
associated with a splenectomy, the veteran did not have 
pyoderma.  [A note to 38 C.F.R. § 4.117, DC 7706 (1999) 
provides that in rating residuals of a splenectomy, 
complications such as systemic infections with encapsulated 
bacteria are to be rated separately.]

In November 1998 a VA physician opined that the 1977 VA 
laparotomy and splenectomy were the accepted and standard 
course of treatment and in no way represented any deviation 
from a high quality of care.  The splenectomy was properly 
recommended and properly done and justified by the standards 
existing in 1977.  Moreover, it was not felt that a skin 
condition, such as the veteran described, would be related to 
his splenectomy.  

Analysis

The evidence before the Board is maintain in two claim files 
and there is also on file several folders of original VA 
clinical records.  

Skin Disorder

The clinical records do not confirm the veteran's testimony 
that he had an infection following surgery or any pathology 
of his skin, including an alleged urinary tract infection, 
during VA hospitalization in August 1977.  While he reported 
on VA psychiatric examination in May 1997 that he had a rash 
and blisters within 30 days of having a penile sore during VA 
hospitalization in August 1977, the contemporaneous VAOPT 
records show that in October 1977, two months after his 
August 1977 VA hospitalization, he had no skin rash.  It was 
not until January 1978, about five after his August 1977 VA 
hospitalization that it is documented that he had a penile 
discharge and his then urethritis and balanitis were of 
questionable or unknown etiology.  Indeed, a chronic skin 
disorder is not shown until December 1981 at which time only 
a two-year history pruritic papules and plaques were noted.  
Further, he first related having had a skin rash since 1977 
at the 1983 RO hearing.  

While there have been, and apparently continues to be, some 
question as to the correct diagnosis of the veteran's now 
well documented skin disorder, the essential matter is that 
there is no definitive medical diagnosis or opinion relating 
his current skin disorder in any way to treatment, care or 
surgery during VA hospitalization in August 1977.  To the 
contrary, the substance of the opinions and diagnoses 
rendered in the recent VA dermatology examinations is that 
his skin condition might be related to an underlying 
lymphoma, which clearly preceded the August 1977 VA 
hospitalization, and that his current skin disorder, 
characterized as either nummular eczema or nummular 
dermatitis, was not related to his splenectomy.  

Accordingly, there is no persuasive medical evidence of 
causation between VA care, treatment or surgery during VA 
hospitalization in August 1977 and the veteran's current 
chronic skin disorder.  Thus, compensation for a skin 
disorder under 38 U.S.C.A. § 1151 is not warranted.  

Sexual Dysfunction

Contrary to some of the histories and testimony of the 
veteran, there is no evidence of impotence or sexual 
dysfunction shortly after the veteran's August 1977 VA 
hospitalization.  While he did have urethritis and balanitis 
several months after that hospitalization, this is not shown 
to have been related to VA care, treatment or surgery; 
rather, it was of questionable or unknown etiology.  Indeed, 
the only definitive medical opinion in this regard is the VA 
genitourinary examination in November 1997 which reflects 
that the veteran's impotence is not in any way connected to 
his prior VA splenectomy.  

Other possible etiologies have been diagnostically 
entertained, including psychogenic impotence and impotence 
stemming from possible steroid use in treat rendered by 
private (not VA) clinical sources for the veteran's lymphoma 
or suspected lymphoma.  However, even these possible 
etiologies are not shown to be in any way related to the 
veteran's past VA care, treatment or surgery.  

It is also pertinent to observe that the veteran has not 
given consistent clinical histories regarding the onset or 
development, or both, of sexual dysfunction or impotence.  
Indeed, no impotence or sexual dysfunction is shown even 
following the episode of urethritis and balanitis in January 
1978, although he did complained of penile burning after 
intercourse.  His course of chemotherapy and steroids, of 
course, followed the VA hospitalization in 1977 and the 
earliest actual contemporaneous clinical evidence of sexual 
dysfunction was on VA psychiatric examination in December 
1986.  

Accordingly, there is no persuasive medical evidence of 
causation between VA care, treatment or surgery during VA 
hospitalization in August 1977 and the veteran's current 
chronic impotence or sexual dysfunction.  Thus, compensation 
for impotence or sexual dysfunction under 38 U.S.C.A. § 1151 
is not warranted.  

Psychiatric Disorder

In 1977 the veteran did have some situational anxiety related 
to pending surgery scheduled in August 1977.  While the 
veteran testified in 1996 that his current psychiatric 
disorder is currently manifested primarily by depression and 
surfaced within a year of the August 1977 VA hospitalization, 
this is not shown by the contemporaneous clinical evidence.  
Rather, after 1977, no psychiatric symptomatology or 
treatment is shown prior to the VA 1984 psychiatric 
examination when the veteran reported having only recently 
been given psychotropic medication.  

On VA psychiatric examination in October 1997 it was opined 
that the veteran had a somatization or depressive disorder 
related to his VA hospitalization.  However, while that 
examiner reviewed the claim folders, no rationale was 
expressed as to how or why current psychiatric disability was 
related to the VA hospitalization in 1977.  On the other 
hand, on VA psychiatric examination in May 1997 it was opined 
that the veteran had a depressive disorder which was 
secondary to his physical condition, particularly his skin 
disorder and not being able to work.  At the time of the May 
1997 examination the claim file was also review.  
Additionally, the examiner specifically cited pages 4 and 5 
of the 1996 RO hearing transcript with respect to the 
veteran's testimony concerning depression.  

In the judgment of the Board the rationale and discussion of 
the May 1997 is expressed in greater detail and depth.  Thus, 
the Board accords that opinion more probative value than the 
opinion expressed in October 1997.  Accordingly, compensation 
for a psychiatric disorder under 38 U.S.C.A. § 1151 is not 
warranted.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for a skin disorder, 
sexual dysfunction, and a psychiatric disorder is denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

